Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 18-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18-20, 25-26, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., (U.S. Pub. No. 2014/0198846 A1) in view of Liu et al., (U.S. Pub. No. 2018/0332298 A1).
As per claim 18, Guo teaches a decoding method comprising: decoding at least one of a first high level syntax element indicating whether weighted prediction applies for predicting blocks (weighted_pred_flag; table 1 , [0104-0106], [0169], [0171], [0184] fig. 1 el. 30, fig. 3) and a second high level syntax element indicating whether generalized bi-prediction applies for predicting block (weighted_bipred_flag; table 1, [0169]; the examiner notes that a slice is a group of blocks); deactivating one of weighted prediction and generalized bi-prediction in a case where both the first and second high level syntax elements indicated weighted prediction and generalized bi-prediction apply ([0169], [[0182-0183],transmitting weighted prediction parameters when both the first and second flags are enabled); and decoding responsive to said deactivation (fig. 1, fig. 3; [0104], [0106]). Although Gou discloses at least one of a first high level syntax element indicating whether weighted prediction applies and second high level syntax element indicating whether generalized bi-prediction applies for predicting slice (see table 1), Guo does not explicitly disclose wherein a same weight is defined for weighting blocks of a group of reference blocks, wherein a weight is defined for weighting a single reference block independently of any other block. 
However, Liu teaches wherein a same weight is defined for weighting blocks of a group of reference blocks ([0127-0128] and fig. 4 el. 404; the weigh for current block 402 may be the same as the weight used for any one of its neighbors. The neighbors may be spatial GBi neighbors 404, e.g. top, left, top-left, top-right and bottom-left, etc. or temporal neighbors), wherein a weight is defined for weighting a single reference block independently of any other block ([0015], [0073-0078], [0098],  and tables 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Liu with Guo in order to provide improved compression and decompression techniques that improve compression ratio with little to no sacrifice in image quality are desirable. In addition, one of ordinary skill would have been prompted to substitute the teachings of Liu with Guo in order to yield the predictable results providing improved weighted prediction as well as improve signaling of weighted prediction. 
As per claim 19, Guo (modified by Liu) as a whole teaches everything as claimed above, see claim 18. In addition, Guo teaches wherein the first and second high level syntax elements are decoded from a sequence parameter set, a picture parameter set, a tile header or from a slice header (table 1-6, [0184]). 
As per claim 20, Guo (modified by Liu) as a whole teaches everything as claimed above, see claim 18. In addition, Guo teaches actually decoding at least one generalized bi-prediction parameter only in the case where a condition indicating whether the generalized bi-prediction parameter is coded explicitly or not is fulfilled and the second high level syntax element indicate to apply generalized bi-prediction (table 1-6 and table 6, [0169], [0183-0184]]). 
As per claim 25, which is the corresponding encoding method of the decoding method with the limitations of the claimed decoding method, thus the rejection and analysis made for claim 19 also applies here. 
As per claim 26, which is the corresponding encoding method of the decoding method with the limitations of the claimed decoding method, thus the rejection and analysis made for claim 20 also applies here. 
As per claim 30, which is the corresponding decoding apparatus of the decoding method as recited in claim 18, thus the rejection and analysis made for claim 18 also applies here. 
As per claim 31, which is the corresponding encoding apparatus of the encoding method as recited in claim 24, thus the rejection and analysis made for claim 24 also applies here. 
As per claim 32, which is the corresponding non-transitory storage medium of the decoding method as recited in claim 18, thus the rejection and analysis made for claim 18 also applies here. 
As per claim 33, which is the corresponding non-transitory storage medium of the encoding method as recited in claim 24, thus the rejection and analysis made for claim 24 also applies here. 
Allowable Subject Matter
Claims 21-23, 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/              Primary Examiner, Art Unit 2486